NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        DONNA G. VILLA, Appellant.

                             No. 1 CA-CR 18-0573
                               FILED 9-5-2019


          Appeal from the Superior Court in Maricopa County
                       No. CR2017-115971-001
         The Honorable Annalaurie Van Wie, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. VILLA
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge James B. Morse Jr. and Judge Kent E. Cattani joined.


S W A N N, Chief Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Donna G. Villa’s
conviction and sentence for aggravated assault. Neither Villa nor her
counsel identify any issues for appeal. We have reviewed the record for
fundamental error. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S.
738; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We find none.

¶2             At trial, the state presented evidence of the following facts.
On January 4, 2017, one of Villa’s friends called 911 because Villa had texted
her several times and asked her to call the police regarding her son, who
had a history of violence. When police arrived at Villa’s apartment, Villa
answered the door and ultimately invited the police officers inside to
perform a welfare check, saying that her son had left. After checking the
inside of the apartment, the police officers found Villa’s son hiding outside
on the patio and took him into custody.

¶3            While one officer placed Villa’s son in the patrol car, the other
officer stayed upstairs with Villa. Villa became visibly agitated and began
yelling at the police officer, telling her to leave. Villa began approaching
the officer and the officer tried to create distance between her and Villa by
holding her arm out in front of her. Villa began hitting the police officer,
leaving red marks on the officer’s cheek. The officer placed Villa in
handcuffs and detained her. Villa was charged with aggravated assault.

¶4           The court denied Villa’s motion for a judgment of acquittal
under Ariz. R. Crim. P. (“Rule”) 20. The jury found Villa guilty of
aggravated assault, and the court sentenced her to 2 years of probation.

¶5           We detect no fundamental error. Villa was present and
represented at all critical stages. The jury was properly comprised under
A.R.S. § 21-102 and was properly instructed. The jury’s verdict was
supported by sufficient evidence.




                                      2
                             STATE v. VILLA
                            Decision of the Court

¶6            A person commits assault by “[i]ntentionally, knowingly or
recklessly causing any physical injury to another person” or by
“[k]nowingly touching another person with the intent to injure, insult or
provoke such person.” A.R.S. § 13-1203(A)(1), (3). Assault is elevated to
aggravated assault if the person commits the assault knowing that the
victim is a peace officer. A.R.S. § 13-1204(A)(8)(a). Here, the state’s
evidence clearly established that Villa attacked the police officer and that
the officer sustained injuries on her face as a result. The court imposed a
lawful probation term for aggravated assault under A.R.S. §§ 13-1204, -901,
and -902.

¶7            We affirm. Defense counsel’s obligations pertaining to this
appeal have come to an end. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Unless, upon review, counsel discovers an issue appropriate for
petition for review to the Arizona Supreme Court, counsel must only
inform Villa of the status of this appeal and her future options. Id. Villa has
30 days from the date of this decision to file a petition for review in propria
persona. See Rule 31.21(b)(2)(A). Upon the court’s own motion, Villa has 30
days from the date of this decision in which to file a motion for
reconsideration. See Rule 31.20(c).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                          3